DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 30-31, 51-52 and 54-55 are currently under examination. Claims 2, 5-6, 8-9, 11-13, 24, 27-29, 32-44, 46-50 are withdrawn from consideration. Claims 1, 30-31 and 51 are amended. Claims 4, 16, 18, 25, 45 and 53 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Previous Grounds of Rejection
Regarding claims  1, 3, 7, 10, 14-15, 17, 19-23, 26, and 51-54, in the light of the amendments, the rejections on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,006, 347 B2 is amended as set forth below. Among them, claim 53 has been cancelled.
In the light of the amendments, the Improper Markush Group Rejection with respect to claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49 and 51-55 is withdrawn.
Claims 1, 3, 7, 10, 14-23 and 26, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Farmer et al. (US 2013/0172524 A1) is amended as set forth below. Among them, claims 16 and 18 have been cancelled.
New grounds of rejections are set forth below.
Amended & New Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49, 51-52 and 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 9,006, 347 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 containing catalyst with C-E and C=E bonds is generic to that is recited in claim 1 of US ‘347. Claim 11 of ‘347 comprises a catalyst formula (I) wherein R3 and R4 groups are same or different groups respectfully.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 30-31, 51-52 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The definition for Rx recited in the claims 1 and 51 are missing. Appropriated corrections are required.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112 (b) for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 51-52 and 54-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farmer et al. (US 2013/0172524 A1).
Regarding claims 1, 3, 7, 10, 14-15, 17, 19-23, 26, 49, 51-52 and 54-55, Farmer et al. teach a di-metallic complex catalyst having the structure (I) as shown below (Abstract, [0049]-[0062], [0263]-[0266] and claims 1-136):

    PNG
    media_image1.png
    415
    435
    media_image1.png
    Greyscale

R12 group of Farmer et al. corresponds to the instant claimed R4 group.
Farmer et al. further defines R12 group as shown below (claims 1-16):

    PNG
    media_image2.png
    189
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    474
    media_image3.png
    Greyscale

In addition,

    PNG
    media_image4.png
    237
    480
    media_image4.png
    Greyscale

The features of R12 groups are independently activating moieties 
    PNG
    media_image5.png
    27
    110
    media_image5.png
    Greyscale
which can be differently as defined above ([0054]-[0062). 
As such, the di-metallic complex taught by Famer et al. corresponds to the instant claimed formula (I) wherein M1=M2=Ni(ll), X= OCO-alkyl, E1=C, E2=O, E3=E4=E5=E6=N, R1-2, 5=independently selected from H or alkyl such as tert-butyl, G =absent, R3A= R3B= unsubstituted propylene, and NR12 are different, independently selected by groups as defined in paragraphs [0054]-[0062].
It is expected that the instant claimed asymmetric features are merely selection of the substituents, and are known to a person of ordinary skill in the art and can be easily accomplished.
In the entirety, the claimed invention does not produce any unexpected effect, and does not involve an inventive step.
The chemical formula of the di-metallic complex catalyst taught by Farmer et al. overlaps the instant catalyst of formula (I). 
Although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).
Allowable Subject Matter
Claims 30-31 with the elected species would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include the elected specie and all of the limitations of the base claim and any intervening claims.
Neither Farmer et al. nor any of the prior art of record specifically teaches or suggests the elected species as recited in claims 30-31.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 07/25/2022 have been considered but are moot in view of the amended and new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738